Title: From Abigail Smith Adams to Mercy Otis Warren, 30 December 1812
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam
December 30th 1812

I will not Suffer the year to close upon me without noticeing your repeated favours and thanking you for them—so long as we inhabit this Earth and possess any of our faculties we must  do feel for our fee  posterity for our Friends and our Country—personally We have arived so near the close of the drama that we shall feel but few of those evils which await others, (we have past through one revolution, and hapily arrived at the goal—but the ambition and lawless Passions of Man have again involved us in war and calamities the termination of which it is not probable we shall live to see—we have not the georgeous place palaces or the cloud capt towers of Moscow to be ed with the Dust—nor half a million of victims to sacrifice upon the feild of Battle but we have our firesides our comfortable habitations—our Cities and our churches and our Country to defend—our rights priviledges and independence to preserve and for these are we not justly contending? Thus it appears to me, while our pulpits and pressess perclaim an unnecessary an unjust  War and every measure is taken by N England to parilize the arm of government—a House divided against itself upon that foundation our Enemies build, may it prove a Sandy foundation— you once asked what my Friend Thought of Bonapa Napoleon—the repli was I think, that after having been the Scourge of Nations—he should himself be destroyed—will he escape from his present perilious Situation or sh is not his measure full? like Charles the 12 of Sweeden, he may find in Alexander an other Peter—much might we moralize my friend upon these great events—but we know but in part—and we See but in part—the longer I live, the more wrapt in clouds & darkness does the future appear to me and I can with Pope address,
those the great first cause least understood
least understood
Whom are my thoughts combine
to know but this that thou art good
and that myself am blind
I forward to you my Dear Friend a token of Love and friendship——I hope it will not the less valuable to you for combineing with a lock of my own Hair that of your ancient Friends  at his request. the lock of hair you gave to me I have placed in an hankerchif pin set with pearl in the Same manner with the Ring and shall hold it precious, thus have I disposed of what you Sent me by my Son—If I live  spring Should the spring find me in health, and my Friend also, I will renew my visit to Plimouth not only for the pleasure of again embraceing You but to introduce a grandaughetr
Affectionatly your Friend 
A Adams